                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
 IN RE: PAUL GERARD KOTOWSKI
        CELESTE KOTOWSKI                                            Chapter 13
                                                                    Case No. 14-47697-MAR
             Debtors                                                Judge: Mark A Randon
                                         /


                  TRUSTEE'S NOTICE OF FINAL CURE PAYMENT AND
               TRUSTEE'S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                      NOTICE TO CREDITORS OF OBLIGATION TO
                    FILE A RESPONSE AND RIGHT TO OBJECT; AND
         NOTICE TO DEBTORS OF OBLIGATION TO FILE DEBTORS' CERTIFICATION

            Please read this Report carefully. It advises you of certain rights and
             deadlines imposed pursuant to the United States Bankruptcy Code,
                 Federal Rules of Procedure, and Local Bankruptcy Rules of
           the United States Bankruptcy Court for the Eastern District of Michigan.
                           Your rights may be adversely affected.
Krispen S. Carroll, Standing Chapter 13 Trustee, pursuant to F.R.Bankr.P. 3002.1(f) and E.D.

Mich. LBR 2015-3(a)(1), reports to the Court that the above-named debtors have made all

payments to the Chapter 13 Trustee as required by the confirmed Chapter 13 Plan. Debtors

may be entitled to a discharge.

This notice is provided pursuant to F.R.Bankr.P. 3002.1(f), to claimants whose claims are

secured by a security interest in the debtors principal residence and whose claims are provided

for under 11 U.S.C. 1322(b)(5).

      IF YOUR CLAIM WAS PAID BY THE TRUSTEE, THE DEBTORS HAVE PAID IN

      FULL THE AMOUNT REQUIRED TO CURE ANY DEFAULT ON YOUR CLAIM.




                                                                                    Page 1 of 8
       14-47697-mar    Doc 105    Filed 05/16/19   Entered 05/16/19 12:05:58   Page 1 of 8
      IF YOUR CLAIM WAS PAID DIRECTLY BY THE DEBTORS OR THE AUTOMATIC

      STAY WAS LIFTED DURING THE TERM OF THE DEBTORS CHAPTER 13 PLAN,

      THE TRUSTEE DOES NOT HAVE ANY INFORMATION REGARDING WHETHER

      THIS OBLIGATION IS CURRENT.

PURSUANT TO F.R.BANKR.P. 3002.1(g), YOU ARE REQUIRED TO FILE AND SERVE A RESPONSE

ON THE DEBTORS, DEBTORS' COUNSEL AND THE TRUSTEE, NO LATER THAN 21 DAYS AFTER

SERVICE OF THIS NOTICE. F.R.BANKR.P. 3002.1(g) SETS FORTH THE SPECIFICS GOVERNING THE

REQUIRED RESPONSE.
In addition to the requirments of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)

(2), if the Court determines that the Debtors are eligible for a Discharge, the Order of

Discharge will include findings that:
  A. All allowed claims have been paid in accordance with the plan; and

  B. With respect to any secured claim that continues beyond the term of the plan, any

      pre-petition or post-petition defaults have been cured.

Pursuant to E.D. Mich. LBR 2015-3(a)(3), if the Court determines that the Debtors are eligible for

a Discharge, the Order of Discharge will direct that:

  A. Any creditor who held a secured claim that was fully paid must execute and deliver to

      the debtors a release, termination statement, discharge of mortgage or other

      appropriate certifiable document suitable for recording; and

  B. Any creditor who holds a secured claim that continues beyond the term of the plan must

      take no action inconsistent with the findings set forth in the Order of Discharge.


                                                                                     Page 2 of 8
       14-47697-mar     Doc 105    Filed 05/16/19   Entered 05/16/19 12:05:58   Page 2 of 8
                               RIGHTS AND DUTIES OF DEBTORS
Duty of Debtors regarding secured debt obligations: The Debtors, regardless of whether or not

the Debtors are or claim to be entitled to a discharge must:

  1. Immediately begin making the required payments on secured debt obligations to avoid

      defaulting on those secured debt obligations; and

  2. Continue to make required payments on secured debt obligations until those obligations

      are paid in full. If the Court determines that the Debtors are eligible for a Discharge, the

      Chapter 13 Discharge will not discharge the Debtors from any obligation on any

      continuing secured debt payments that come due after the last contractually due payment

      to which the trustee's last disbursement is applied.

See E.D. Mich. LBR 2015-3(a)(6)&(7)
If the Debtor claims to be eligible for a discharge pursuant 11 U.S.C. Section 1328:

  1. Within 28 days of the date of this Chapter 13 Trustee's Report, the Debtor must file with

      the Court the Chapter 13 Debtor's Certification Regarding Domestic Support Obligations.

      The form and instructions on how to complete this form may be found on the Bankruptcy

      Court's web site, www.mieb.uscourts.gov.

  2. If this is a Joint Case, each Debtor must separately complete and file a Chapter 13

      Debtor's Certification Regarding Domestic Support Obligations.


  3. If the Debtors fails to complete and file a Debtor's Certification Regarding Domestic

      Support Obligations within 28 days of the date of this Chapter 13 Trustee's Report, the

      Debtors' case may be closed by the Court without the entry of a discharge.

                                                                                    Page 3 of 8
       14-47697-mar     Doc 105   Filed 05/16/19   Entered 05/16/19 12:05:58   Page 3 of 8
See E.D. Mich. LBR 4004-1
                              RIGHTS AND DUTIES OF CREDITORS
Pursuant to E.D. Mich. LBR 2015-3(a)(4), any party in interest that asserts that:

  1. The Debtors have failed to make all payments to the Chapter 13 Trustee as required by

      the confirmed Chapter 13 plan; or
  2. The Debtors are not current with any payments that the Debtors were authorized to make

      directly to a creditor; or

  3. One or more allowed claims have not been paid in accordance with the plan; or

  4. With respect to any secured claim that continues beyond the term of the plan, there

      remains pre-petition or post-petition defaults that have not been cured or that the claim is

      otherwise not current in all respects including, but not limited to, any unpaid escrow

      balance, late charge, cost or attorney fee; or

  5. A creditor has a lawful reason to refuse to execute or deliver a release, termination

      statement, discharge of mortgage or other appropriate certificate suitable for recording;

      or

  6. There exists reasonable cause to believe that:

       (a).   11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

       (b).   There is pending any proceeding in which the debtor may be found guilty

              of a felony of the kind specified in 11 U.S.C. Section 522(q)(1)(A) or

              found liable for a debt of the kind described in 11 U.S.C. Section 522(q)

              (1)(B)




                                                                                     Page 4 of 8
        14-47697-mar    Doc 105    Filed 05/16/19   Entered 05/16/19 12:05:58   Page 4 of 8
shall file an objection to this Report. Any objection must be filed not later than 21 days after

service of this Trustee's Report. If a timely objection is filed, the Court will delay entry of the

order of discharge until the Court resolves the objection and a hearing will be scheduled with

notice to the objecting party.

If no objection to this Trustee's Report is timely filed, pursuant to E.D. Mich. LBR 2015-3(a)(5), it

shall be conclusively determined that:

  1. Debtors have made all payments to the Chapter 13 Trustee as required by the confirmed

       Chapter 13 plan; and
  2. Debtors are current in all payments Debtors were authorized to make directly to a

       creditor; and
  3. All allowed claims have been paid in accordance with the plan; and

  4. With respect to any secured claim that continues beyond the term of the plan, all

       pre-petition and post-petition defaults have been cured and the claim is current in all

       respects including, but not limited to, all escrow balances, late charges, costs or attorney

       fees; and

  5. A creditor has no lawful reason to refuse to execute or deliver a release, termination

       statement, discharge of mortgage or other appropriate certifiable document suitable for

       recording; and

  6.      There exists no reasonable cause to believe that:




                                                                                        Page 5 of 8
        14-47697-mar     Doc 105    Filed 05/16/19   Entered 05/16/19 12:05:58     Page 5 of 8
            (a). 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

            (b). There is pending any proceeding in which the debtor may be found guilty

                  of a felony of the kind specified in 11 U.S.C. Section 522(q)(1)(A) or

                  found liable for a debt of the kind described in 11 U.S.C. Section 522(q)

                  (1)(B)

 7. The Court may enter an order of discharge containing the terms set forth above without

     further notice or hearing.

                              OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-DETROIT
                              Krispen S. Carroll, Chapter 13 Standing Trustee


                              /S/ Krispen S. Carroll
Dated: 5/16/19                KRISPEN S. CARROLL (P49817)
                              CHAPTER 13 STANDING TRUSTEE
                              719 Griswold Street, Suite 1100
                              Detroit, MI 48226
                              (313) 962-5035
                              notice@det13ksc.com




                                                                                   Page 6 of 8
      14-47697-mar     Doc 105    Filed 05/16/19   Entered 05/16/19 12:05:58   Page 6 of 8
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
IN RE: PAUL GERARD KOTOWSKI
       CELESTE KOTOWSKI                                               Chapter 13
                                                                      Case No. 14-47697-MAR
              Debtors                                                 Judge: Mark A Randon
                                          /

                  PROOF OF SERVICE OF CHAPTER 13 TRUSTEE'S
 NOTICE OF FINAL CURE PAYMENT AND NOTICE OF COMPLETION OF PLAN PAYMENTS
   I hereby certify that on 5/16/19 I electronically filed the CHAPTER 13 TRUSTEE'S NOTICE

OF FINAL CURE PAYMENT AND NOTICE OF COMPLETION OF PLAN PAYMENTS with the Clerk

of the Court using the ECF system which will send notification of such filing to the following:


   The following parties were served electronically:

   KLIMMEK LAW OFFICE PLC
   7479 MIDDLEBELT
   SUITE 2
   WEST BLOOMFIELD, MI 48322

   The following parties were served via First Class Mail at the addresses below by depositing

same in a United States Postal Box with the lawful amount of postage affixed thereto:

PAUL GERARD KOTOWSKI                          CACH LLC
CELESTE KOTOWSKI                              P O BOX 10587
9470 MANDON                                   GREENVILLE, SC 29603
WHITE LAKE, MI 48386
CACH LLC                                      FIFTH THIRD BANK
P O BOX 5980                                  1830 E PARIS SE
DENVER, CO 80217                              MS #RSCB3E
                                              GRAND RAPIDS, MI 49546
FIFTH THIRD BANK                              FIFTH THIRD BANK
38 FOUNTAIN SQ PLAZA                          ***INCOMPLETE ADDRESS***
CINCINNATI, OH 45263                          ,

                                                                                       Page 7 of 8
        14-47697-mar    Doc 105    Filed 05/16/19   Entered 05/16/19 12:05:58     Page 7 of 8
G REYNOLDS SIMS                         GREAT LAKES HIGHER ED GUARANTY
2075 W BIG BEAVER RD STE 11-15          CORP
TROY, MI 48084                          P O BOX 809142
                                        CHICAGO, IL 60680
HENRY FORD HEALTH SYSTEM                INTERNAL REVENUE SERVICE
P O BOX 550115                          P O BOX 7317
DETROIT, MI 48255                       PHILADELPHIA, PA 19101-7317

NAVIENT SOLUTIONS INC                   SECURITY NATIONAL SERVICING
P O BOX 9000                            323 5TH STREET
WILKES BARRE, PA 18773                  EUREKA, CA 95501

U S ATTORNEYS OFFICE                    UNITED STUDENT AID FUNDS INC
211 W FORT ST #2300                     ATTN: DEPOSIT OPERATIONS
DETROIT, MI 48226-3211                  P O BOX 6180
                                        INDIANAPOLIS, IN 46206
US BANK NATIONAL ASSOC                  USA FUNDS
% SN SERVICING CORP                     P O BOX 6180
323 5TH ST                              INDIANAPOLIS, IN 46206
EUREKA, CA 95501
WELLS FARGO                             WELLS FARGO HOME MORTGAGE
1 HOME CAMPUS                           P O BOX 1335
MAC X2302-04C                           DES MOINES, IA 50306
DES MOINES, IA 50328

                          /s/ Jacqulynn Arbogast
                          Jacqulynn Arbogast
                          Office of the Chapter 13 Standing Trustee - KRISPEN S. CARROLL
                          719 Griswold Street, Suite 1100
                          Detroit, MI 48226
                          (313) 962-5035
                          notice@det13ksc.com




                                                                                Page 8 of 8
      14-47697-mar   Doc 105   Filed 05/16/19   Entered 05/16/19 12:05:58   Page 8 of 8
